Citation Nr: 9905435	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to reopen the claim 
for service connection for a right knee condition for failure 
to submit new and material evidence.

	FINDINGS OF FACT

1.  In an August 1990 decision, the RO denied service 
connection for a right knee condition, secondary to a left 
knee injury.  

2.  The evidence received subsequent to August 1990 regarding 
a claim for service connection for a right knee condition, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's August 1990 decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  The evidence received subsequent to the RO's August 1990 
decision is not new and material, and does not serve to 
reopen the veteran's claims for service connection for a 
right knee condition.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In an August 1990 decision, the RO denied service connection 
for a right knee condition.    The veteran did not appeal 
this decision and, thus, the August 1990 decision is final.  
The question presently before the Board is limited to whether 
the veteran has submitted new and material evidence to reopen 
his previously denied claim.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.104 
(1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for a right knee condition in August 1990.  In 
reaching its decision, the Board considered the evidence of 
record at that time, which included the veteran's service 
medical records, X-rays from May 1990, and a June 1990 VA 
examination.  The service medical records do not show any 
right knee pathology due to any disease or injury.  These 
records contain evidence of a left knee injury in service but 
do not associate any corresponding right knee problems as a 
result of this injury.  The veteran notified VA in March 
1990, constituting his original claim for service connection 
for his right knee condition, that his worsening left knee 
condition caused him to fall and injure his right knee.  X-
rays of the right knee, taken by VA in May 1990, revealed 
minimal degenerative changes.  The June 1990 VA examination 
associated with this X-ray evidence revealed that the 
veteran's right knee range of motion was limited to 50 
degrees.  The examiner noted that the veteran complained of 
pain and instability in the right knee since a series of 
falls brought on by his left knee condition.  The examiner 
diagnosed the veteran with osteoarthritis of the knees.   

In denying service connection for the right knee, the RO 
found that no relationship was found to exist between the 
right knee condition and the service connected left knee 
condition, which the RO found to be no more than slightly 
disabled.  The veteran did not appeal the August 1990 
decision of the RO, and the decision became final.    

The veteran requested the RO to reopen his claim for service 
connection for a right knee condition.  In its December 1995 
rating decision, the RO declined to reopen the veteran's 
claim for service connection, based on the lack of evidence 
that his current right knee condition was caused by anything 
in service, including his left knee injury.  The veteran 
disagrees with this RO decision.  Therefore, the issues 
presently before the Board are whether the additional 
evidence received into the record since the August 1990 RO 
decision is both new and material in that it tends to 
establish that the veteran has a right knee condition that 
was incurred or aggravated during his military service or is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.310 (1998).
 
The evidence received since August 1990 includes VA 
outpatient treatment records from January 1993 to July 1994, 
VA inpatient treatment discharge summary from September 30 to 
October 2, 1985, VA radiology reports from April to June of 
1994, a November 1995 VA examination, VA outpatient treatment 
records from August 1994 to October 1995, and the transcript 
from the December 1998 Travel Board hearing.  The Board finds 
that while this evidence may be considered new, none of it is 
material to the veteran's claim. 

The VA outpatient treatment records from January 1993 to July 
1994 are new in that they have not been reviewed previously.  
However, these records are not material because they contain 
no reference to a right knee condition.  Any knee related 
evidence in these records is confined to the left knee.  The 
VA inpatient discharge summary from September to October 1985 
is also new, but is not material to the veteran's claim.  
This report also relates to left knee treatment, specifically 
arthroscopy, and does not note any right knee problems.  The 
VA X-ray evidence from April to June of 1995 is, likewise, 
new evidence but not material to the veteran's claim.  The 
April 1994 X-ray report shows the right knee to be within 
normal limits, with a diagnostic impression of 
"unremarkable".  Once again, only the left knee showed 
evidence of a disability. 

The November 1995 VA examination is new but not material to 
the veteran's claim.  As part of this examination, the record 
does not show that the veteran complained of right knee 
problems.  The examiner found the right knee ligaments 
intact, and measured the range of motion as 140 degrees in 
flexion and zero degrees in extension.  While the examiner 
gave a diagnosis of moderate degenerative joint disease of 
the left patellofemoral joint, he did not make any right knee 
findings.  This examination adds nothing to the veteran's 
claim that he has a right knee disability.  According to this 
examination, his right knee is fine.  Thus, this evidence is 
not material to his claim.          

The August 1994 to October 1995 VA outpatient treatment 
records are new, but also not material to his claim in that 
they do not reveal any treatment for a right knee condition.  
The Board also considers the evidence from the December 1998 
Travel Board hearing.  The veteran testified that prior to 
his left knee surgery he started to compensate for his left 
knee pain by placing more weight on his right side.  He 
testified that this caused his right knee problems, and that 
a doctor has told him that this is the reason for his right 
knee condition.  However, the veteran stated that this 
medical opinion has not been documented.  The veteran 
described his present right knee condition as consisting of 
snapping, popping and giving way, with constant instability.  

The Board finds that this evidence is not material to the 
veteran's case because it does not provide a causal nexus, by 
competent medical authority, between his current right knee 
condition and an inservice disease or injury.  The record 
does not show that the veteran is a medical professional or 
has the training and expertise to be qualified to provide 
opinions on clinical findings.  Consequently, his bare 
statements, as is found in his June 1996 Appeal to the Board 
(VA Form 9), do not constitute competent medical evidence of 
the etiology of his present condition.  Such a claim must be 
based on a diagnosis by a qualified physician and supported 
by a physical examination.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Furthermore, the veteran's statements 
regarding what a physician told him, i.e. "hearsay medical 
evidence," cannot constitute the medical evidence of 
inservice injury or disease that is necessary for a well-
grounded claim.  The United States Court of Veterans Appeals 
(Court) has held that "[t]he connection between what a 
physician said and the layman's account of what [the 
physician] said, filtered as it was through the layman's 
sensibilities, is simply too attenuated an inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  See Warren v. Brown, 6 Vet. 
App. 4 (1993)(appellant's statement regarding what the doctor 
told the claimant did not constitute competent medical 
evidence to establish well grounded claim).  Thus, the 
veteran's repetition of medical findings allegedly made by a 
VA physician in 1982 is not sufficient to satisfy the 
evidentiary requirements for a well grounded claim, 
particularly since subsequent medical records do not provide 
any confirmation of the veteran's contentions.  If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Thus, this testimony is not 
material to his service connection claim.

As none of the evidence added to the record since the Board's 
August 1990 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting a nexus between a current disability and an 
inservice injury or disease, the Board concludes the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claims for service 
connection for a right knee condition.  Therefore, the August 
1990 decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its June 
1996 statement of the case that explained that new and 
material evidence was needed to reopen the claim, and in an 
undated letter, presumably from November 1995, from VA to the 
veteran explaining what constituted new and material 
evidence.  Furthermore, by this decision, the Board informs 
the veteran of the type of new and material evidence needed 
to reopen his claim.










ORDER

New and material evidence has not been received to reopen 
claims for service connection for a right knee condition.  
The benefits sought on appeal remain denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

